DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

THE ESTATE OF SIDNEY ZABLOWITZ, by and through RENA SPATZ,
                  Personal Representative,
                        Appellant,

                                    v.

 FIVE STAR QUALITY CARE-FL, LLC, HEARTLANDS RETIREMENT
 COMMUNITY-ELLICOTT CITY I, INC., FIVE STAR SENIOR LIVING,
  INC. f/k/a/ FIVE STAR QUALITY CARE, INC., and BRADLEY T.
            BODIE (as to THE COURT AT PALM AIRE),
                           Appellees.

                              No. 4D20-1666

                               [May 6, 2021]

   Appeal of a nonfinal order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Carlos A. Rodriguez, Judge; L.T. Case
No. CACE19-008458.

   Megan Gisclar Colter, Lisa M. Tanaka, and Donna K. Hanes of Wilkes
& Associates, P.A., Tampa, for appellant.

  Thomas Valdez and Kimberly J. Lopater of Quintairos, Prieto, Wood &
Boya, P.A., Tampa, for appellees.

PER CURIAM.

  Affirmed.

GROSS, DAMOORGIAN and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.